—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered October 13, 1999, which, inter alia, denied defendant’s motion to vacate the note of issue and strike the action from the trial calendar, unanimously affirmed, without costs. Appeal from a separate order, same court and Justice, also entered October 13, 1999, which is a copy of the first order, unanimously dismissed, without costs, as unnecessary.
Defendant’s motion to vacate the note of issue was properly denied, plaintiff having complied with the court’s orders directing that she provide medical authorizations, details as to the accident location, a list of witnesses who responded to the accident and the statutes that defendant allegedly violated. Nor was defendant deprived of its right to move for summary judgment where the trial was scheduled more than two months after the note of issue was filed (CPLR 3212 [a]). Although defendant asserts that it never received a copy of the note of issue in the mail, we discern no prejudice where it admittedly learned *70of the filing of the note of issue seven weeks before the trial date, and where the instant order denying vacatur of the note of issue was rendered four and a half weeks, and entered two and a half weeks, before the trial date. Concur — Mazzarelli, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.